Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 4, 6, 14, 17-19, and 21-23 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 14, 17-19, and 21-23 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ___ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 PEG; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-4, 6, 14, 16-19 and 21-23 recite mental processes and a method of organizing human activity (e.g. fundamental economic principle that was previously performed by the human mind and manually).  More particularly, the entirety of the method steps (receiving . . . receiving . . . storing, etc.) recite a method of deciding a sanctioning status of a transaction, and recording such decisions in multiple places based on characteristics, such as age, space, volume, or need.  The claims further recite receiving a request, searching the databases, and moving the requested information to the active database when found in the archives for a time period, wherein the information is stored and editable only in the active database.  There have long been methods of organizing human behavior that include plural storage devices/locations to organize records by age, and need, etc.  For example, it has long been a practice to store items of greater age and of lesser need for access in a cold storage (microform, etc.), while retaining newer and requested items in a more active database/ environment so as to be worked on.  It has also long been a practice to return requested data to the archive location after a period, such as a period not less than one week).  Office workers, for example, have long retrieved documents from boxes in “cold storage”, placed them on their desks to be worked on, and then returned them to the boxes after completion of a task.  Move information from one location to another when needed is a long-standing method of organizing human activity.  As such, the claimed inventions include an abstract idea under Alice Corporation.  Under step 2a-prong 2, the method steps include recording and archiving information in a database(s), and querying same, which, even if not an abstract idea in and of itself, is insignificant post-solution activity (storing information in and retrieving information from active databases, archives, and cold storage are non-essential to deciding whether to sanction a transaction).  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  Applying such storage protocol to sanctioning decisions fails to offer a practical application because it is applying the abstract idea to a particular environment.  
Having a third time period shorter than the first, and specified as “at least one week” does not create a practical application.  The specific time periods, as acknowledged by the specification itself (¶ [0043]), are non-limiting and may be “any suitable time period[[s]] . . . as is necessary and/or desired.”  Further, returning information to storage in a shorter time period than it took to previously record it therein is a part of the long practice method of data retrieval and storage, and abstract idea.    
Under Step 2b, the additional elements (a server, database, cold storage, moving records from one to the other based on a characteristic (e.g., age/value, etc.) fails to offer significantly more, e.g., applies the abstract idea across generic computing technology. Again, the claims recite inventions including recording and archiving financial information, e.g., transactions involving sanctioned (or prohibited) individuals, and querying same, which are long standing commercial practices (at least performed by governments).  The fact that the information has to do with sanctioning decisions is printed matter, which fails to cure patent ineligibility. 
Reciting that the source of the transactions comprises a payment application fails to add significantly more to the abstract idea.  Payment applications were well-known, routine, and conventional at the time of filing. (See, e.g., https://www.sepaforcorporates.com/payments-news-2/popular-mobile-payment-apps-world/ (2/17/2017); see, also, Venmo (initial release 2009))
No one dependent claim, as a whole, amounts to significantly more than the abstract idea by itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular, technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP § 2105.06, wherein the italicized tasks are particularly germane in the instant case.

Response to remarks
	Applicant’s remarks submitted on 7/19/2022 have been considered, but are not persuasive where rejection/objection is maintained.  The amendment adds several limitations, including the information being only viewable in archive storage, the information being editable in active storage, the transaction source comprising a payment application.  As amended, the claims now require hindsight and piecemeal to construct a § 103 rejection, and as such, the prior art rejection has been withdrawn. The amendment raises, into the independent claims, the scope of Claim 2 and 16, which were previously not rejected under § 103 based on hindsight and piecemeal.
The § 101 rejection is maintained, because the details added to the claims recite insignificant extra-solution activity.  Information being viewable or read only in archive storage (See, Microfiche, etc.), and a transaction source comprising a payment application (See, Venmo, etc.) were well-known, routine, and conventional limitations at the time of filing.  An innovative concept or significantly more has not been added by the amendments addition of functional or intended purpose language as well.  The claims continue to recite an abstract idea(s) (i.e., searching multiple databases for data after receiving a request and returning data after a period).  Receiving sanctioning data from public databases (generic computing technology) is well known in the art (see, prior art publications of record, including Cardazzi); moreover, recalling a record for a third (or subsequent) period prior to returning it to storage is also insignificant extra-solution activity, in light of the solution being offered by the present invention.  The same would be said if “7 days” was recited.  The third period would be shorter since a retention (or first) time period is typically longer than the time it takes to work with the record/data and return it back to its storage location (e.g., where immediately returned).  It is suggested that the specification be reviewed, in effort to add an innovative concept to the claims.  The specific periods recited are printed matter (not an innovative concept under § 101), where their significance is not entered into the record (and supported). 
The claims continue to recite a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps recite a method of deciding a sanction status of a transaction, and selectively recording such decisions in one of a plurality of databases/locations based on a characteristic (e.g., need for access, age, value to be secured, etc.).  Both of these are long standing commercial practices, even with respect to the use of cold storage, and moving things from one storage to another after a period or as space requires.  As such, they recite inventions including abstract ideas, under Alice Corporation.  In Alice, it was held that increased speed and efficiency through the use of generic computing fails to offer significantly more.  Under step 2a-prong 2, the extraneous limitations (e.g., a processor, a server, etc.) directed towards recording and archiving information in a database(s), and querying same fail to offer a practical application.  Using a processor, database, and cold storage to store information instructs the artisan to apply the method across generic computing technology.  Where afforded their broadest reasonable interpretation (anything could be a database or cold storage that can retain data), movement of data to and from cold storage and plural locations/databases fails to offer practical application or significantly more by itself, as this is well-known, routine, and conventional (see, e.g., newly added prior art references of record US 2001/0032138, US 2008/0184719, US 2014/0006401, US 8,935,493)  Manually, things such as books have long been moved from shelves to boxes depending on the need to access them, as well as the available space on the shelves.  Reciting a particular context or environment (records of sanctioning decisions) fails to cure patent ineligibility.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/            Examiner, Art Unit 3696